Order denying motion for extension of time within which to file dissents to a plan of reorganization under the Mortgage Commission Act, reversed on the law, without costs, and motion granted. - In our opinion it was an improper exercise of discretion not to permit the dissents to be filed, particularly in view of the fact that the date for the hearing of objections and for passing upon the plan was adjourned and that upon the adjourned date, when the hearing was had, holders of upwards of forty per cent of the value of outstanding certificates dissented therefrom. Hagarty, Johnston, Adel and Close, JJ., concur; Lazansky, P. J., concurs in result.